Citation Nr: 1120896	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-01 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee. 

2.  Entitlement to an initial rating in excess of 10 percent for a left (minor) shoulder disability. 

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

4.  Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Veteran (Appellant) represented by:  John Hunt Morgan, Attorney at Law




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from April 1993 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lexington, Kentucky.  By that rating action, the RO granted service connection for degenerative joint disease of the left knee, a left shoulder disability and tinnitus; initial 10 percent evaluations were assigned, effective July 3, 2006--the date VA received the Veteran's petition to reopen his previously denied claims for service connection for left knee and left shoulder disabilities and original compensation claim for service connection for tinnitus.  The RO also granted service connection for bilateral hearing loss; an initial noncompensable evaluation was assigned, effective July 3, 2006.  The Veteran appealed the RO's assignment of initial 10 percent and noncompensable evaluations to the above-cited service-connected disabilities to the Board.  

In September 2010, the Veteran failed to appear for a hearing before a Veterans Law Judge.  As he has not requested that his hearing be rescheduled, his request is withdrawn.  38 C.F.R. § 20.1304 (2010). 

The issue of entitlement to an initial compensable rating for right ear hearing loss 
is addressed in the REMAND portion of the decision below and is REMANDED to the RO (in light of the fact that the Veteran is represented by an Attorney).





FINDINGS OF FACT

1.  From the award of service connection, July 3, 2006, the competent and probative evidence of record shows that Veteran's service-connected degenerative joint disease of the left knee has been manifested by mild degenerative arthritis shown by x-ray evidence, extension to 0 degrees, and limitation of flexion, at most, to 120 degrees, with subjective complaints of pain at 90 degrees, and further subjective complaints of stiffness and weakness.

2.  From June 19, 2007, the date of a VA examination of the left knee, the Veteran's left knee has demonstrated mild instability.  

3.  The Veteran is right hand dominant. 

4.  From the award of service connection, July 3, 2006, the competent and probative evidence of record shows that the Veteran's left shoulder disability is manifested by pain and limitation of motion, but with the ability to move his arm more than 25 degrees from his side, midway between his side and shoulder level, and at his shoulder level.

5.  The Veteran's service-connected tinnitus has been assigned the maximum 10 percent schedular rating available under Diagnostic Code 6260 for the entire initial rating period on appeal.


CONCLUSIONS OF LAW

1.  From the award of service connection, July 3, 2006, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260 (2010).

2.  From June 19, 2007, the criteria for a separate 10 percent rating for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2010).

3.  From the award of service connection, July 3, 2006, the criteria for an initial rating in excess of 10 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1-4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5203 (2010).

4.  There is no legal basis for the assignment of an initial disability rating in excess of 10 percent for tinnitus for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.87, Diagnostic Code 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required.

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.

Concerning the initial evaluation claims decided herein, the Board finds that they arose from the Veteran's disagreement with the RO's assignment of initial 10 percent ratings assigned after the grants of service connection for left knee and left shoulder disabilities and tinnitus.  (See July 2007 rating action).

The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

In this case, the initial evaluation claims on appeal were substantiated after the enactment of VCAA, and the Veteran has not alleged any prejudice by any notice defect.  The Board notes that the United States Court of Appeals for Veteran s Claims (Court), in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice obligations in increased rating claims.  As the instant appeal stems from the grant of initial compensation benefits for left knee and left shoulder disabilities and tinnitus, as opposed to an increased rating claim, Vazquez- Flores is inapplicable.  Id.

Regarding VA's duty to assist the Veteran with his initial evaluation claims on appeal, service treatment records and VA post-service medical records are contained in the claims file. 

The Veteran was afforded VA examinations of his left knee and left shoulder in June 2007 and February 2009.  Copies of these examination reports are contained in the claims file.  While the Veteran was not afforded a VA examination to determine the severity of his service-connected tinnitus, VA's is not required to meet the duty to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim, such as the claim for an initial evaluation in excess of 10 percent for tinnitus, or because undisputed facts render the claimant ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the initial evaluation claims analyzed below.

II.  Laws and Regulations

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 120 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion, such as here, requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2010); See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2010).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2010).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2010).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").




III. Merits Analysis

(i) Left Knee Disability

The Veteran seeks a higher initial evaluation for his left knee disability.  He contends that his left knee disability is more severely disabling than that reflected by the currently assigned 10 percent rating.

By the appealed July 2007 rating action, the RO granted service connection for degenerative joint disease of the left knee; an initial 10 percent evaluation was assigned for x-ray evidence of degenerative arthritis and painful motion under Diagnostic Codes 5003 and 5260.  The RO based its award of service connection for degenerative joint disease of the left knee, in part, on service treatment records, reflecting that the Veteran had received treatment for left knee pain on several occasions during military service.  Assessments of severe anterior cruciate ligament strain, lateral cruciate ligament strain/laxity and patellofemoral pain syndrome were entered.  The RO also based its decision on a June 2007 VA examination report, the contents of which are discussed in more detail in the paragraphs below. 

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings are to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.
The currently assigned Diagnostic Code 5260, provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5256, pertaining to ankylosis of the knee, a 30 percent rating is assigned for favorable angle in full extension, or in slight flexion between 0 and 10 degrees; a 40 percent rating is assigned for ankylosis of the knee in flexion between 10 and 20 degrees; a 50 percent rating is provided for ankylosis of the knee in flexion between 20 and 45 degrees; and a maximum 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated a maximum 30 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated a maximum 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  General Counsel subsequently clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).

More recently, General Counsel held that separate rating could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Veteran maintains that an initial rating in excess of 10 percent rating is warranted for his left knee disability, primarily due to symptoms such as pain, weakness and stiffness.  His lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that from the award of service connection, July 3, 2006, the preponderance of the competent and probative evidence of records is against an initial rating in excess of 10 percent for the service-connected degenerative joint disease of the left knee.  To warrant a schedular evaluation in excess of 10 percent for the Veteran's left knee disability, there would need to be medical evidence of limitation of flexion of the left knee to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Here, VA examinations of the knees, conducted in June 2007 and February 2009, reflect that left knee flexion was limited, at most, to 120 degrees, with pain at 90 degrees (See June 2007 and February 2009 VA examination reports).  In short, flexion of the left knee has not been shown to have been limited to more than 90 degrees with consideration of painful motion.  Thus, throughout the entre appeal period, the Veteran has not shown to have range of left knee motion with regard to limitation of flexion that would warrant an initial evaluation in excess of 10 percent under Diagnostic Codes 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

In addition, throughout the appeal period, the Veteran has demonstrated full extension of the left knee (See VA examination reports, dated June 19, 2007 and February 26, 2009).  Thus, a separate rating for limitation of extension is not warranted because extension has not been shown to have been limited to five (5) degrees even with consideration of painful motion and other factors.  See 38 C.F.R. § 4.71a (Diagnostic Code 5261); VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Notwithstanding the foregoing, the Board finds that the evidence of record supports a separate rating for lateral instability of the left knee from June 19, 2007.  Here, there is x-ray evidence of arthritis of the left knee.  A VA examination report, dated June 19, 2007, contains clinical findings of left knee instability.  Although left knee instability and subluxation were not demonstrated upon physical evaluation by VA on February 26, 2009, it is noted that the left knee disability was productive of "giving way" and "locking episodes."  Moreover, it was further noted that the Veteran wore a brace intermittently but frequently, walked with an antalgic gait, and was only able to walk one-quarter mile.  Allowing the benefit of reasonable doubt in the assessment of the evidence, the Board finds that this is demonstrative of the instability noted on the 2007 examination.  Neither the June 2007 VA examiner nor the February 2009 VA examiner characterized the severity of the instability.  Given, however, that the instability noted presents only intermittently, and given further that the Veteran is able to walk one-quarter mile, the Board finds the instability to be no more than mild.  It is important to note in this analysis that the Veteran also has a significant nonservice-connected right ankle disability that requires him to use a cane occasionally for ambulation.  It is equally important to note that none of the additional evidence of record shows more than mild instability from June 19, 2007.  Thus, in view of the foregoing, the Board finds that the Veteran is entitled to a separate compensable rating of 10 percent for slight left knee instability from June 19, 2007.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

In evaluating the Veteran's claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2009).  See DeLuca, supra.

As was previously discussed, the Veteran experiences pain and weakness on range of motion of the left knee, especially on flexion of the left knee.  Yet, the Veteran demonstrated full extension of the left knee and flexion was limited, at most, to 120 degrees, with pain at 90 degrees (June 2007 VA examination report).  These range of motion studies findings are still in excess of what would be required for compensable disability ratings under the appropriate Diagnostic Codes (e.g., Diagnostic Code 5260 and 5261).  In addition, aside from notations made during the June 2007 and February 2009 VA examinations that the left knee disability had severely affected the Veteran's ability to perform sports, the overall effects of the left knee disability on his usual daily activities (e.g., bathing, feeding, grooming, and driving) have primarily been described as "mild" and "moderate.  In this case, there is no basis upon which to assign a higher level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5256 (for rating ankylosis); 5258 (for rating cartilage damage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  Because there are no findings of ankylosis, cartilage damage, impairment of the tibia or fibula, genu recurvatum, the above-cited Diagnostic Codes are not for application.

The Board finds that there is no basis for staged rating(s) pursuant to Fenderson for the service-connected degenerative joint disease of the left knee.  Rather, the above-cited left knee symptomatology is essentially consistent and fully contemplated by the currently assigned 10 percent disability rating.

(ii) Left Shoulder Disability

The Veteran seeks an initial rating in excess of 10 percent for his service-connected left shoulder disability.  

By the appealed July 2007 rating action, the RO granted service connection for rotator cuff partial tear/tendinosis bicipital tendon of the left shoulder; an initial 10 percent evaluation was assigned under Diagnostic Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  The RO based its award of service connection for the above-cited disability, in part, on service treatment records showing that the Veteran had been diagnosed with left shoulder bursitis in June 1994.   The RO also based its decision on a June 2007 VA examination report, reflecting that a magnetic resonance imaging scan of the left shoulder revealed evidence of tendinosis versus partial tear of the rotator cuff tendon.  

Under Diagnostic Code 5203, impairment of the clavicle or scapula, with malunion or nonunion without loose movement of either side is assigned a 10 percent rating. Nonunion with loose movement or dislocation of either shoulder is assigned a 20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 5203 (2010).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral articulation warrants a 20 percent evaluation for the minor arm and a 30 percent evaluation for the major arm when it is favorable with abduction to 60 degrees and the ability to reach the mouth and head.  A 30 percent evaluation is warranted for the minor arm and a 40 percent evaluation is assigned for the major arm with intermediate ankylosis between favorable and unfavorable.  A 40 percent evaluation is warranted for the minor arm and a 50 percent evaluation is assigned for the major arm with unfavorable ankylosis and abduction limited to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2010).

Under Diagnostic Code 5201, a 10 percent rating is warranted a minimum 20 percent rating is warranted for motion of the major or minor arm limited to shoulder level.  A 30 percent rating is warranted for motion limited to midway between side and shoulder if it is of the dominant (major) arm and 20 percent if it is of the non-dominant (minor) arm.  A 40 percent rating is warranted if motion is limited to 25 degrees from side if of the major arm, and 30 percent is warranted if of the minor arm. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5201 (2010).

Impairment of the humerus, with recurrent dislocation of the major or minor shoulder at the scapulohumeral joint, is assigned a 20 percent evaluation with infrequent episodes of dislocation and guarding of movement only at shoulder level. A 30 percent evaluation is assigned with frequent episodes and guarding of all arm movements, if the major arm is affected. 38 C.F.R. Part 4, Diagnostic Code 5202 (2010).  This Diagnostic Code further provides a 50 percent evaluation for fibrous union of the major humerus, with a 40 percent rating for fibrous union of the minor shoulder; a 60 percent evaluation for nonunion (false flail joint) of the major humerus, with a 50 percent rating for the minor shoulder; and an 80 percent evaluation for loss of the head of the major humerus (flail shoulder), with a 70 percent rating for the minor shoulder.

The normal range of motion of the shoulder is from 0 degrees of flexion (forward elevation) to 180 degrees of flexion, from 0 degrees of abduction to 180 degrees of abduction, from 0 degrees of external rotation to 90 degrees of external rotation, and from 0 degrees of internal rotation to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2010).

The Veteran maintains that an initial rating in excess of 10 percent rating is warranted for his left shoulder disability, primarily due to symptoms such as pain on motion.  His lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Board finds that the preponderance of the competent and probative evidence of record is against an initial rating in excess of 10 percent for the service-connected left shoulder disability.  Under Diagnostic Code 5203, a 20 percent rating is only warranted when there is evidence of dislocation of the clavicle or scapula or nonunion with loose movement.  The evidence of record does not show that the Veteran's left shoulder demonstrated either one of the above-cited criteria during the appeal period.  While interpretations of a MRI of the left shoulder, performed by VA in June 2007, revealed evidence of tendinosis versus partial tear of the rotator cuff tendon, the evidence of record does not show that there is dislocation of the left clavicle or scapula or nonunion with loose movement.  (See VA examination reports, dated in June 2007 and February 2009, and VA treatment records, dated from April 2004 to September 2009).  

The Board has considered other potentially applicable diagnostic codes.  However, none of them provide a basis for a higher rating.  This is so because of the evidence of record has not shown that the Veteran's left shoulder disability has been manifested by scapulohumeral articulation, ankylosis, limitation of motion limited to shoulder level or midway between side and shoulder level, or impairment of the humerus.  See Diagnostic Codes 5200, 5201, 5202, respectively.

The Board notes that Diagnostic Code 5201, considered in the above-cited analysis, is predicated on limitation of motion.  Thus, even considering the Veteran's complaints of left shoulder pain, and presumably some additional loss of motion associated with that pain, the record evidence fails to demonstrate that the Veteran exhibited functional loss due to pain where motion was limited to 25 degrees from side, midway between the side and shoulder level, or at the shoulder level.  Additionally, there is no evidence in the medical record of additional functional limitation of the left shoulder due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  For these reasons, the Veteran does not meet the criteria for a higher rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board finds that there is no basis for staged rating(s) pursuant to Fenderson for the service-connected left shoulder disability.  Rather, the above-cited left shoulder symptomatology is essentially consistent and fully contemplated by the currently assigned 10 percent disability rating.

(iii) Bilateral Tinnitus

The Veteran also contends that the initial disability rating for his bilateral tinnitus should be evaluated in excess of 10 percent, although 10 percent is the maximum schedular rating for tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260. Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing United States Supreme Court precedent, the Federal Circuit explained in Smith that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the regulations preclude a schedular evaluation in excess of a single 10 percent rating for tinnitus.  Therefore, the Veteran's claim for a disability rating greater than 10 percent for tinnitus must be denied under Diagnostic Code 6260, Note 2.  As disposition of this appeal is based on the law and not the facts of the case, the appeal must be denied based on a lack of entitlement under the law.  Sabonis, 6 Vet. App. at 430.

IV. Extraschedular and Rice Considerations

Consideration of several further rating matters is warranted in this case.  First, the Board notes that the Veteran has submitted no evidence showing that his left knee and left shoulder disabilities and tinnitus have markedly interfered with his employment status beyond that interference contemplated by the assigned evaluation.  In fact, the Veteran indicated that the reason for his current unemployment was his non-service-connected right ankle disability.  (See February 2009 VA General Medical examination report).  There is also no indication that any of the above-cited service-connected disabilities have necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  As such, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the RO denied entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU) in an unappealed March 2009 rating decision.  The Veteran has provided no further argument on this matter since that decision.  Accordingly, the Board finds no basis for a remand for consideration of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the left knee, is denied. 

An initial rating in excess of 10 percent for a left shoulder disability, is denied. 

From June 19, 2007, a separate 10 percent rating is warranted for left knee instability, subject to the law and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent for tinnitus, is denied. 


REMAND

Prior to appellate consideration of the claim of entitlement to an initial compensable rating for right ear hearing loss, the Board finds that additional development, in accordance with the directive below, is warranted.

A September 2009 Supplemental Statement of the Case (SSOC) reflects that on March 9, 2009,  the RO was notified of the Veteran's failure to report for a VA audiological examination at a local VA Medical Center scheduled that same month in connection with the above-cited initial evaluation claim.  (See September 2009 SSOC, page (pg.) 5)).  However, a VA audiological examination report, dated March 10, 2009, reflects that the examination had been cancelled by Medical Administration Services (MAS).  The claims file is devoid of any written notification from the RO to the Veteran of the scheduled March 2009 VA audiological examination or the consequences surrounding his claim if he failed to report for the above-cited examination.  Thus, it is the Board's opinion that the Veteran should be provided another opportunity to report for a VA audiolgoical examination by an appropriate physician in conjunction with the claim of entitlement to an initial compensable rating for right ear hearing loss on appeal.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must schedule the Veteran for a VA audiological examination to determine the current severity of his service- connected right ear hearing loss.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  The results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

The examiner should provide a complete rationale for any opinion given and should reconcile the opinion with any competing medical evidence of record.

2  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his initial evaluation claims on appeal.  The consequences for failure to report for a VA examination without good cause may include rating the claim based on the evidence of record. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for an examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completion of the above development, the RO must readjudication the claim of entitlement to an initial compensable evaluation for right ear hearing loss, to include the consideration of staged ratings, if warranted.  See, Fenderson v. West, 12 Vet. App. 119 (1999).  If the determination of the initial claim remains adverse to the Veteran, he and his attorney should be furnished with a SSOC that addresses all evidence received after issuance of the September 2009 SSOC and afforded an opportunity to respond.

The purpose of this remand is to assist the Veteran in the substantive development of his claim of entitlement to an initial compensable evaluation for right ear hearing loss.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim of entitlement to an initial compensable evaluation for right ear hearing loss.  His cooperation in VA's efforts to develop this claim, including reporting for the scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in rating his initial evaluation claim on the evidence of record.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


